DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
 
Response to Arguments/Remarks
3.	Applicant’s arguments, see pgs. 7-11, with respect to the allowance of the current application has been fully considered but are not persuasive at this time.

Pertaining to the Applicant’s arguments, pg. 7, regarding claim objections and 112 rejections:
It is noted that the amendments have fully addressed and overcome the previously presented issues.

Pertaining to the Applicant’s arguments, pgs. 7-11, regarding the amendments to the claims, particularly claim 1, in relationship to prior art Yamazaki:


Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1, 7, and 10 are rejected under 35 U.S.C. 103 as obvious over Yamazaki et al. (US 2006/0006424 A1), hereinafter as Yamazaki, in view of Park et al. (US 2005/0045882 A1), hereinafter as Park.


    PNG
    media_image1.png
    619
    1323
    media_image1.png
    Greyscale


6.	Regarding Claim 1, Yamazaki discloses an organic light-emitting display apparatus (see Figs. 1, 5, 7A-C and see [0127] “organic light emitting element 309”) comprising:
	a display unit (see in particular Fig. 5 area within element 133, see [0134] “seal patterns 133”) on a substrate (see Figs. 1, 5, 7A-C element 101, see [0123] “substrate 101”), the display unit comprising a thin film transistor (see Figs. 1, 5, 7A-C element 306, see [0124] “p-channel type fourth TFT 306”) comprising a gate electrode (see Figs. 1, 5, 7A-C element 113, see [0125] “gate electrodes 110 to 113”), an active layer (see Figs. 1, 5, 7A-C element 106, see [0125] “These TFTs comprise a source electrode (see [0124] “a p-channel type fourth TFT 306”; Though not explicitly labeled in the figures, in order for the thin film transistor element 306 to be a p-channel type TFT it is inherent for there to be a source electrode which provides voltage/current to a source region of the active layer element 106 such that the transistor can be turned such that an electrical signal is transmitted to the pixel electrode, anode, for the display device to emit light), and a drain electrode (see Figs. 1, 5, 7A-C element 123, the drain electrode of the p-channel type fourth TFT 306 is the electrode which is connected to the pixel electrode, anode, element 126);
a pad unit (see Figs. 1, 5, 7A-C element 127, see [0140] “conducting layers 109 and 127”) at one outer side of the display unit on the substrate;
a wiring unit (see Figs. 1, 5, 7A-C elements 109 & 117, see [0127] “Wirings 117” and see [0140] “conductive layers 109”) comprising a plurality of wiring layers on the substrate to couple the display unit to the pad unit (see in particular Figs. 7A-C, at least two wiring layers, a first lower wiring layer of elements 109 and a second uppermost wiring layer of elements 117; also see Fig. 5 the plurality of wirings on the substrate element 101 couple the display unit within element 133 to the pad unit element 127 within elements 308), each of the plurality of wiring layers comprising a plurality of wirings (see in particular Figs. 7A-C plurality of elements 109 and plurality of elements 117);
an encapsulating member (see Figs. 1, 5, 7A-C elements 133 & 134, see [0135] “A sealing plate 134 is secured via the seal patterns 133”) enclosing the display unit; and
a protrusion unit (see Figs. 1, 5, 7A-C elements 114, 115, 116, 128; the limitation “protrusion unit” by itself has structural implications of a unit that protrudes. In accordance with the guidance in MPEP 2111.01, the interpretation of the limitation “protrusion” is taken with a plain meaning of term as provided by the online Oxford English dictionary as “2. A thing that protrudes or juts out; a protruded or projection part; a protuberance, a projection”. The protrusion unit of Yamazaki protrudes or juts out from a gate insulation film 108. Furthermore, see MPEP 2131 “The identical invention must be shown in  on the wiring unit,
wherein the wiring unit comprises a first part overlapping with the encapsulating member and a second part not overlapping with the encapsulating member (see “Labeled Fig. 1” above, labeled element “First Part” of the wiring unit elements 109 & 117 overlapping with the encapsulating member elements 133 & 134, and a labeled element “Second Part” of the wiring unit not overlapping the encapsulating member),
wherein the protrusion unit is on the second part of the wiring unit (see “Labeled Fig. 1” above), and disposed between the pad unit and the display unit in a plan view (see “Labeled Fig. 1” above), and
wherein an uppermost surface of the protrusion unit is higher than an uppermost surface of the wiring unit (see Figs. 1, 5, 7A-C an uppermost surface of the protrusion unit, uppermost surface of element 128, is higher than an uppermost surface of the wiring unit elements 109 & 117).
Yamazaki does not explicitly disclose wherein the wiring unit comprises: a first wiring layer; an insulating layer; and a second wiring layer insulated from the first wiring layer by the insulating layer.
Park discloses wherein the wiring unit (see Figs. 2-3 elements 105a and 107b, see [0040] “Gate electrodes 105a and 105b” and [0042] “pad 107b, which also corresponds to pad electrode 18”;
Also see [0043 & 0049], the via holes 200 electrically connect the source, drain, and gate electrode to respective external power supply elements) comprises: a first wiring layer (see Figs. 2-3 element 105a); an insulating layer (see Figs. 2-3 element 6, see [0040] “inter-layered insulating layer 6”); and a second wiring layer (see Figs. 2-3 element 107b) insulated from the first by the insulating layer (see Figs. 2-3).

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the wiring unit comprises: a first wiring layer; an insulating layer; and a second wiring layer insulated from the first by the insulating layer as taught by Park as wherein the wiring unit comprises: a first wiring layer; an insulating layer; and a second wiring layer insulated from the first by the insulating layer of Yamazaki because the combination provides first and second wiring layers which can be formed respectively with common material and process in conjunction with a gate electrode and a source/drain electrode which allows simplified manufacture, provides organized connection to each of the source, drain, and gate electrodes in a stacked structure which saves space and common material allows improved delivery of power compared to having different materials; furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known configuration for providing power from an external source to respective source, drain, and gate electrodes of a display device for another to obtain predictable results of a stacked wiring structure (see Park Figs. 2-3 and [0024 & 0043 & 0049]).

7.	Regarding Claim 7, Yamazaki and Park disclose the organic light-emitting display apparatus of claim 1, wherein the protrusion unit comprises a plurality of support protrusions (see Yamazaki Figs. 1, 5, 7A-C elements 115, 116, and 128; elements 115, 116, and 128 further protrude from support base element 114 which also provides support for additional layers above) and a support base (see Yamazaki Figs. 1, 5, 7A-C element 114 which provides a support base for all elements above it) supporting the plurality of support protrusions, and wherein the plurality of wirings of an uppermost wiring layer are disposed among the plurality of support protrusions (see Yamazaki Figs. 1, 5, 7A-C plurality of wirings of an uppermost wiring layer of elements 117 are disposed among the plurality of support protrusions elements 115, 116, and 128).

8.	Regarding Claim 10, Yamazaki and Park disclose the organic light-emitting display apparatus of claim 1, wherein the encapsulating member comprises at least one inorganic layer (see Yamazaki [0135] “sealing plate 134” and “The surface of the sealing plate may be coated with an inorganic insulation material such as DLC and silicon nitride, as a gas barrier layer.”).

9.	Claim 3 is rejected under 35 U.S.C. 103 as obvious over Yamazaki et al. (US 2006/0006424 A1), hereinafter as Yamazaki, in view of Park et al. (US 2005/0045882 A1), hereinafter as Park, in view of Fujikawa (US 2014/0146257 A1).

10.	Regarding Claim 3, insofar as the can be interpreted and understood despite the 112(b) issues, Yamazaki and Park disclose the organic light-emitting display apparatus of claim 1, wherein the first wiring layer comprises a same material and located at the same layer as the gate electrode (see Yamazaki Figs. 1 and 8A-D, “Labeled Fig. 1” and “Labeled Fig. 7A & 7B” above, labeled element “First Wiring Layer”, one of the elements 109 of the wiring unit, comprises a same material initially formed as element 11 in Fig. 8B as the gate electrode element 113 and located at the same layer on element 10), and the second wiring layer comprises a same material and located at the same layer as the drain electrode (see Yamazaki Figs. 1 and 11A-B, “Labeled Fig. 1” and “Labeled Fig. 7A & 7B” above, labeled element “First Wiring Layer”, labeled element “Second Wiring Layer”, one of the elements 117 of the wiring unit comprising a same material and located at the same layer on element 116 as the drain electrode; see [0182] all of the wirings 117-125 are formed of the same material).
source electrode.
	Fujikawa discloses a second wiring layer comprising a same material and located at the same layer as the source electrode (see Figs. 1-2 the second wiring layer element 16c comprising a same material and located at the same layer as the source electrode element 16a on element 15, see [0087])
	The source electrode being formed of a same material and located at the same layer as the second wiring layer as taught by Fujikawa is incorporated as the source electrode being formed of a same material and located at the same layer as the second wiring layer of the combination of Yamazaki and Park.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a second wiring layer comprising a same material and located at the same layer as the source electrode as taught by Fujikawa as a second wiring layer comprising a same material and located at the same layer as the source electrode of the combination of Yamazaki and Park because the combination allows an efficient, time and cost saving process for forming electrodes and simplifies the manufacturing process, and allows easier determination voltage/current application to each of the electrodes by having a same material with the same electrical, mechanical, and thermal properties; furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known material relationship of wiring for another in a similar display device to obtain predictable results of a source electrode and a second wiring layer having a same material such that a voltage/current can be applied to both for turning on a channel of a transistor and electrically communicating to a pad unit on an outer side of the display unit.

Claim 5 is rejected under 35 U.S.C. 103 as obvious over Yamazaki et al. (US 2006/0006424 A1), hereinafter as Yamazaki, in view of Park et al. (US 2005/0045882 A1), hereinafter as Park, in view of Kwak (US 2009/0218925 A1).

12.	Regarding Claim 5, Yamazaki and Park disclose the organic light-emitting display apparatus of claim 1, wherein the plurality of wirings of the plurality of wiring layers extend along a first direction between the display unit and the pad unit (see Yamazaki in particular Fig. 5 first vertical direction), and the protrusion unit extends along a second direction crossing the first direction (see Yamazaki in particular Fig. 5 second horizontal direction).
Yamazaki and Park do not appear to explicitly disclose wherein the protrusion unit is longer in length along the second direction than that of the encapsulating member.
	Kwak discloses an insulating layer directly in contact with and across an entire lateral width of a wiring unit to an outermost edge of the substrate (see Figs. 1 & 4 & 6 showing an insulating layer element 141 which is across an entire lateral width of a wiring unit element 140 to an outermost edge of the substrate element 100; see [0061] “insulating film 141” and see [0050] “first and second conductive wires 140 and 150 for supplying power from first and second power sources (ELVDD and ELVSS) from outside the organic light emitting display device to the display unit 110 may be formed between the display unit 110 and the pad unit 130”).
	The insulating layer directly in contact with and across an entire lateral width of a wiring unit to an outermost edge of the substrate as taught by Kwak is incorporated in the combination of Yamazaki and Park such that the insulating layer directly in contact with and across an entire lateral width of a wiring unit to an outermost edge of the substrate. The equivalent insulating layer of Yamazaki is element 114 of the protrusion unit such that the combination discloses wherein the protrusion unit is longer in length along the second direction than that of the encapsulating member (While Yamazaki 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate an insulating layer directly in contact with and across an entire lateral width of a wiring unit to an outermost edge of the substrate as taught by Kwak as an insulating layer directly in contact with and across an entire lateral width of a wiring unit to an outermost edge of the substrate of Yamazaki and Park such that the combination discloses wherein the protrusion unit is longer in length along the second direction than that of the encapsulating member because the combination provides an insulating layer for electrical and mechanical protection to the wirings and other components of the display device, and also prevents unwanted external elements such as moisture from infiltrating the device; furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known structure in relation to a wiring configuration in a similar device at a peripheral boundary of the substrate for another which provides an insulating layer in contact with and across an entire lateral width of a wiring unit to an outermost edge of the substrate and provides protection (see Kwak Figs. 1 & 4 & 6 in relation to insulating layer element 141, and wiring unit element 140, also see Yamazaki Figs. 1 & 5 which show similar wiring elements 117 which extend near a peripheral edge of the substrate in relation to an insulating layer but one of ordinary skill in the art will understand that the wiring elements would need appropriate protection through insulating layers).
Claim 11 is rejected under 35 U.S.C. 103 as obvious over Yamazaki et al. (US 2006/0006424 A1), hereinafter as Yamazaki, in view of Park et al. (US 2005/0045882 A1), hereinafter as Park, in view of Kwack et al. (US 2011/0291117 A1), hereinafter as Kwack.

14.	Regarding Claim 11, Yamazaki and Park disclose the organic light-emitting display apparatus of claim 10, wherein the encapsulating member further comprises at least one organic layer (see Yamazaki [0135] “sealing plate 134” and  “The sealing plate made of an organic resin”).
Yamazaki and Park do not appear to explicitly disclose wherein the at least one organic layer and the at least one inorganic layer are alternately stacked.
Kwack discloses wherein the organic layer and the inorganic layer are alternately stacked (see Figs. 1A-D encapsulating member elements 14-17 enclosing display unit element 20, OLED, comprising an organic layer elements 162 and an inorganic layer elements 161 that are alternately stacked; see [0052] “two inorganic films 161 and two organic films 162 are alternately layered one by one to configure thin film encapsulation layer 16”).
The multi-layer encapsulating member as taught by Kwak is incorporated as the encapsulating member of Yamazaki such that elements 14-17 of Fig. 1D of Kwack is utilized to replace the elements 133 & 134 of Yamazaki.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the organic layer and the inorganic layer are alternately stacked as taught by Kwack as wherein the organic layer and the inorganic layer are alternately stacked of Yamazaki because the combination provides an encapsulation protecting an OLED device such as to suppress permeation of external moisture and oxygen with respect to the organic light emitting diode by using a combination of the thin film encapsulation layer and the sealing member, 

Allowable Subject Matter

15.	Claims 4 and 8 are allowed.

Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reason for indicating allowable subject matter:
Insofar as the claims are definite, the prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

	Claim 4, “the protrusion unit comprises a plurality of support protrusions and a support base supporting the plurality of support protrusions, the display unit further comprising: a pixel electrode coupled to the drain electrode; an opposite electrode facing the pixel electrode; a light-emitting layer between the pixel electrode and the opposite electrode; a planarization layer between the drain electrode and the pixel electrode; and a pixel defining layer partitioning a region of the light-emitting layer between the pixel electrode and the opposite electrode, wherein the support base comprises a same material and is at a same layer as the planarization layer, and the support protrusion comprises a same material and is at a same layer as the pixel defining layer” – as instantly claimed and in combination with the additionally claimed limitations. 
Claim 6, “the protrusion unit is rectangular shape in a plan view” – as instantly claimed and in combination with the additionally claimed limitations. 

	Claim 8, “the plurality of support protrusions do not overlap the plurality of wirings of the uppermost wiring layer of the wiring unit” – as instantly claimed and in combination with the additionally claimed limitations. 

Claim 9, “the wiring unit comprises: a first wiring layer on the substrate; an insulating layer on the first wiring layer; and a second wiring layer as the uppermost wiring layer on the insulating layer” – as instantly claimed and in combination with the additionally claimed limitations. 














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818